Citation Nr: 0900841	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 
2003, for the grant of service connection for urethral 
stricture with chronic dysuria and chronic prostatitis.

2.  Whether an RO rating decision dated October 14, 1988, 
which denied a claim of service connection for chronic 
urinary tract condition and prostate condition, should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from June 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that decision, the RO granted service 
connection for urethral stricture with chronic dysuria and 
chronic prostatitis, and assigned an initial 40 percent 
evaluation effective October 31, 2003.  The veteran has 
appealed the effective date of award assigned.

In July 2007, the veteran appeared and testified before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§§ 7101(c), 7102 (West 2002).

In March 2008, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC., to 
address additional issues raised by the veteran.

As addressed below, the claim of whether an RO rating 
decision dated October 14, 1988, which denied a claim of 
service connection for chronic urinary tract condition and 
prostate condition, should be revised or reversed on the 
basis of CUE is listed on the title page for procedural 
purposes only.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran and his representative if 
further action on their part is required.


REMAND

In March 2008, the Board deferred consideration of the 
veteran's claim for an earlier effective date of award for 
the grant of service connection for urethral stricture with 
chronic dysuria and chronic prostatitis pending RO initial 
consideration of the veteran's inextricably intertwined claim 
of whether the RO committed CUE in an October 1988 rating 
decision which denied service connection for that disorder.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In April 2008, the RO issued a rating decision denying the 
veteran's CUE claim.  The RO provided the veteran notice of 
this decision in July 2008, and forwarded the case to the 
Board for further appellate review.

On August 20, 2008, the veteran filed a written document with 
the RO that must be construed as a timely notice of 
disagreement (NOD) with regard to his CUE claim.  In this 
respect, he presented several arguments supporting his 
allegation that the RO's October 1988 rating decision should 
be revised or reversed on the basis of CUE.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.26, 20.201, 20.302.  When there has 
been an initial RO adjudication of a claim and an NOD has 
been filed as to its denial, a claimant is entitled to a 
statement of the case (SOC), and the RO's failure to issue an 
SOC is a procedural defect requiring remand.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

Therefore, the case must be remanded for RO issuance of an 
SOC on the CUE claim that would allow the veteran to perfect 
his appeal to the Board, if he so desires.  As the present 
claim on appeal for an earlier effective date of award for 
service connection would clearly be affected by a finding of 
CUE in the October 1988 rating action that denied service 
connection for that disability, the Board must again defer 
consideration of this issue at this time.  Harris, 1 Vet. 
App. 180 (1991).  Accordingly, the case is REMANDED for the 
following action:

1.  The RO must issue an SOC to the veteran 
addressing the issue of whether an RO rating 
decision dated October 14, 1988, which denied a 
claim of service connection for chronic urinary 
tract condition and prostate condition, should be 
revised or reversed on the basis of CUE.  The 
veteran must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).

Then, only if the appeal is timely perfected, 
this issue should be certified to the Board for 
further appellate consideration.

2.  If still in controversy, the RO should 
readjudicate the issue of entitlement to an 
effective date prior to October 31, 2003 for the 
grant of service connection for urethral 
stricture with chronic dysuria and chronic 
prostatitis.  If the determination remains 
adverse to the veteran in any way, he and his 
representative should be furnished a supplemental 
statement of the case (SSOC) afforded a 
reasonable period of time for a response.  
Thereafter, the case should be returned to the 
Board for final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

